Case 6:19-cv-01028-PGB-LRH Document 48 Filed 08/05/19 Page 1 of 2 PageID 1194




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION



    FEDERAL TRADE COMMISSION,
                                                                Case No. 6:19-cv-01028-PGB-LRH
                      Plaintiff,
         v.

    FIRST CHOICE HORIZON LLC, et al.,

                     Defendants.




       MOTION TO WITHDRAW AS ATTORNEY OF RECORD FOR PLAINTIFF

    TO THE HONORABLE COURT:

              COMES NOW, the Plaintiff, Federal Trade Commission, through its

    undersigned attorney and respectfully states as follows:

              1. Barbara E. Bolton is no longer assigned to the above-referenced case. Further,

                 she will no longer be an attorney employed by the Federal Trade Commission

                 after August 31, 2019.

              2. Michael A. Boutros will now be the lead attorney on this case and has

                 already appeared on behalf of the Plaintiff.

              WHEREFORE, the Plaintiff respectfully requests that this Honorable Court take

    notice of the foregoing and GRANT this motion requesting the withdrawal of Barbara E.

    Bolton as an attorney for the Plaintiff in this instant case.




                                                    1
Case 6:19-cv-01028-PGB-LRH Document 48 Filed 08/05/19 Page 2 of 2 PageID 1195




                                  Respectfully submitted,


   Dated: August 5, 2019.                          /s/ Barbara E. Bolton
                                                  BARBARA E. BOLTON, Trial Counsel
                                                  MICHAEL A. BOUTROS
                                                  225 Peachtree Street, N.E., Suite 1500
                                                  Atlanta, Georgia 30303
                                                  (404) 656-1362 (Bolton office)
                                                  (202) 650-9806 (Bolton cell)
                                                  E-mail: bbolton@ftc.gov
                                                  (404) 656-1351 (Boutros office)
                                                  (202) 642-7249 (Boutros cell)
                                                  Email: mboutros@ftc.gov
                                                  (404) 656-1379 (FTC Fax)


                                                  ATTORNEYS FOR PLAINTIFF
                                                  FEDERAL TRADE COMMISSION


                                   CERTIFICATE OF SERVICE

           I hereby certify that, on this date, I electronically filed the foregoing with the Clerk of
   the Middle District of Florida, Orlando Division, using the CM/ECF system, which will send
   notice of electronic filing to the service list below.

                                          Service List

   Attorney for Defendants                                Receiver
   Robert D. Eckard, Esq.                                 Mark J. Bernet, Esq.
   Robert Eckard & Associates, P.A.                       Akerman LLP
   3110 U.S. 19 Alternate                                 401 E. Jackson St #1700
   Palm Harbor, FL 34683                                  Tampa, FL 33602
   Tel: (727) 772-1941                                    Tel: (813) 223-7333
   Fax: (727) 771-7940                                    Cell: (813) 690-2652
   Email: robert@roberteckardlaw.com                      Email: mark.bernet@akerman.com


   Dated: August 5, 2019                          /s/ Barbara E. Bolton
                                                  BARBARA E. BOLTON




                                                    2
